Citation Nr: 0617200	
Decision Date: 06/13/06    Archive Date: 06/26/06

DOCKET NO.  04-44 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 





INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas in which the RO granted service connection 
for post-traumatic stress disorder and assigned a 50 percent 
evaluation effective August 9, 2002.  The appellant, who had 
active service from November 1966 to August 1969, disagreed 
with the assigned evaluation and appealed the decision to the 
BVA.  Thereafter, the RO referred the case to the Board for 
appellate review.

The Board notes that the RO attempted to develop the 
veteran's claim for a total rating based on individual 
unemployability as raised by the record.  See January 2005 
letter from the RO to the veteran.  However, this claim was 
administratively denied by VA letter dated in May 2005 
because the veteran failed to send a VA Form 21-8940 as had 
been requested; he was further asked to submit such 
information by January 2006 so that the RO could continue to 
process his claim.  The record before the Board does not 
indicate a response from the veteran or further development 
of the claim for a total rating based on individual 
unemployability.  

This case has been advanced on the Board's docket due to the 
financial hardship of the appellant. 38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900(c) (2005).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.  

2.  The appellant's post-traumatic stress disorder has been 
manifested by suicidal ideation; major depression; anxiety; 
panic attacks; impaired impulse control; social isolation; 
sleep difficulties; pressured speech; and extreme difficulty 
in establishing effective work and social relationships.


CONCLUSION OF LAW

The criteria for an initial disability rating of 70 percent 
for post-traumatic stress disorder have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 4.1 - 4.14, 4.125 - 4.130, 
Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

With respect to the appellant's claim of entitlement to an 
increased rating for his service-connected post-traumatic 
stress disorder (PTSD), VA has met all statutory and 
regulatory notice and duty to assist provisions. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2005).

A letter dated in October 2002 fully satisfied the duty to 
notify provisions as to the veteran's initial service 
connection claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The appellant was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claim.  The October 2002 letter informed the appellant that 
additional information or evidence was needed to support the 
initial service connection claim; and asked the appellant to 
send the information to VA. Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II).  In addition, the Board 
observes that after service connection was granted, the 
appellant received an additional VCAA notice in which he was 
informed of the evidence necessary to establish entitlement 
to an increased rating for his PTSD. See January 2004 letter 
from the RO.  

The October 2002 letter did not provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date should the appellant's claim for an increased 
rating be granted.  In the February 2003 rating decision, the 
RO granted service connection for PTSD; and the issue on 
appeal concerns the appellant's claim of entitlement to an 
increased rating for this now service-connected disability.    

Even though the October 2002 letter did not include adequate 
notice of what was needed to establish a disability rating 
and an effective date, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  In this regard, the Board observes that the 
October 2002 VCAA notice was properly tailored to the 
application for the original request for service-connected 
benefits.  As stated above, the RO awarded service connection 
for PTSD in the February 2003 rating decision and assigned an 
initial 50 percent disability rating effective August 9, 2002 
(the date of claim).  Therefore, the October 2002 letter 
served its purpose in that it provided section 5103(a) notice 
to the appellant; and its application is no longer required 
because the original claim has been "substantiated."  See                
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the appellant's December 2003 notice of disagreement (NOD) 
and January 2004 statement in support of claim, the appellant 
took issue with the initial 50 percent disability rating and 
indicated his belief that he was entitled to a 70 percent 
disability rating. January 2004 statement in support of 
claim; Dingess/Hartman v. Nicholson, supra; see also AB v. 
Brown, 6 Vet. App. 35 (1993).  Therefore, in accordance with 
38 U.S.C.A. §§ 5103A and 7105(d), the RO properly issued a 
November 2004 Statement of the Case (SOC) which contained, in 
pertinent part, the criteria for establishing a higher 
initial rating. See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA 
complied with the procedural statutory requirements of 
38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory 
requirements in 38 C.F.R. § 3.103(b). See also Dingess, 
supra.   

The appellant's service medical records and VA treatment 
records have been obtained, to the extent possible. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this regard, the 
Board observes that the appellant submitted additional 
medical records in December 2004 for the RO's consideration; 
however, the RO failed to issue a Supplemental Statement of 
the Case. See December 2004 VA Form 9 with attachments.  
Regardless of this error, since the appellant's 
representative submitted a waiver of original jurisdiction as 
to this evidence, the Board is not required to remand the 
claim for further RO review. See June 2006 letter from 
appellant's representative.  There is no indication in the 
record that any additional evidence, relevant to the issue 
decided herein, is available and not part of the claims file.  
The appellant was also afforded a VA examination in November 
2002. 38 C.F.R. § 3.159(c)(4).  There is no objective 
evidence indicating that there has been a material change in 
the severity of the appellant's service-connected disorder 
since he was last examined. 38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted. VAOPGCPREC 11-95.  The November 
2002 examination report is thorough and supported by VA 
outpatient treatment records.  The examination in this case 
is adequate upon which to base a decision.     

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless. Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006). 

B. Law and Analysis 

The appellant has been assigned a 50 percent disability 
rating for his PTSD under the provisions of 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2005).  He contends that his 
PTSD is more disabling than currently evaluated and has 
appealed for a rating of 70 percent. See January 2004 
statement in support of claim.  As will be discussed in more 
detail below, the Board finds that the evidence of record is 
in relative equipoise as to whether the appellant is entitled 
to an increased rating for his PTSD; and as such, reasonable 
doubt requires that the appeal be granted. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3. While the veteran's entire 
history is reviewed when making a disability determination, 
38 C.F.R. § 4.1, where service connection has already been 
established, and increase in the disability rating is at 
issue, it is the present level of the disability that is of 
primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, in Fenderson v. West, 12 Vet. App. 119 (1999), the 
United States Court of Appeals for Veterans Claims (Court) 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, as here, it was possible 
for a veteran to be awarded separate percentage evaluations 
for separate periods based on the facts found during the 
appeal period.

Ratings shall be based, as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 38 C.F.R. 
§ 3.321(b)(1).

At the outset, the Board notes that the appellant was 
diagnosed with chronic PTSD, mixed phase bipolar disorder 
with psychosis, panic disorder with agoraphobia and obsessive 
compulsive disorder in a September 2002 VA medical record.  
During a November 2002 VA examination, the appellant was 
diagnosed with chronic PTSD and chronic, moderate major 
depressive disorder with panic attacks.  Neither examiner 
attempted to differentiate the appellant's symptoms of 
depressive disorder, bipolar disorder, panic disorder or 
obsessive compulsive disorder from his PTSD symptoms.  Based 
upon these records, the appellant's overall psychiatric 
impairment must be considered by the Board in evaluating his 
disability for PTSD. See Mittleider v. West, 11 Vet. App. 
181, 182 (1998) (Observing that when it is not possible to 
separate the effects of a service-connected condition and a 
non-service-connected condition, the provisions of 38 C.F.R. 
§ 3.102 mandate that reasonable doubt on any issue was to be 
resolved in the veteran's favor, and that all signs and 
symptoms be attributed to the service-connected condition).

The appellant's PTSD has been evaluated under the general 
rating formula for mental disorders.  Under Diagnostic Code 
9411, a 50 percent disability rating requires occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing effective work and social relationships. 38 
C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent disability rating is warranted for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships. Id. 

Finally, a 100 percent disability rating is warranted upon a 
showing of total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation or own name. Id. 

The Board notes that the evidence considered in determining 
the level of impairment under 38 C.F.R. § 4.130 is not 
restricted to the symptoms provided in the Diagnostic Code.  
Instead, the VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including (if applicable) those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)). See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Within the 
DSM-IV, Global Assessment Functioning (GAF) scores are a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996).  A GAF score is highly probative as it relates 
directly to the appellant's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders. See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).  

In this case, the appellant has been assigned GAF scores 
ranging from 40 to 50. See July 2002 ("GAF = 45; last year = 
50") and September 2002 (current GAF = 40; highest GAF for 
the past year = 40) VA medical records; November 2002 VA 
examination report (GAF = 43).  GAF scores ranging from 50 to 
41 reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep job).  In addition, scores 
ranging from 40 to 31 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations judgment, thinking 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work).  

The issue before the Board is whether the appellant is 
entitled to a disability rating in excess of 50 percent.  The 
appellant asserts that he should be granted an increased 
rating on the basis that he experiences general despair, 
continuous depression, constant worry, avoidance of others, 
panic, the inability to trust, feelings of low self esteem 
and lack of impulse control. See December 2003 notice of 
disagreement.  In addition, the appellant has reported having 
persistent war-related nightmares every three to four months, 
hyperarousal, hypervigilance, concentration and memory 
impairment, irritability, distrust of others, and detachment 
in social relationships. See November 2002 examination 
report.  He has been proscribed the medication Prozac since 
1991. See May 1991 VA medical records; December 2003 notice 
of disagreement, p. 3.  

The evidence clearly shows that the appellant's disability 
falls within the 50 percent disability rating as his medical 
records report occupational and social impairment with 
symptoms of anxious affect (September 2002 VA medical 
records), panic attacks (November 2002 examination report), 
major depression and anxiety (November 2002 VA examination 
report), euthymic mood (November 2002 examination report), 
sleep difficulties (July 2002 VA medical records), pressured 
speech (April 2002 and June 2002 VA medical records), and 
difficulty in establishing effective work and social 
relationships. See Social Security Administration records; 
November 2002 examination report.  The Board observes that 
the appellant does not meet all of the symptomatology listed 
under the 50 percent rating criteria.  Specifically, his 
speech has been noted at times to be within normal limits 
(November 2002 examination report); his thought processes 
have been reported as coherent and goal-directed (December 
2004 VA medical records); his insight and judgment have been 
noted to be good (November 2002 examination report); and his 
memory and concentration have been found to be intact. 
November 2002 examination report.  However, the assigned 
rating is more than consistent with the appellant's overall 
symptomatology, including the appellant's July 2002 GAF score 
of 45 and GAF score of 50 for the previous year. See July 
2002 VA medical records.  

Thus, the Board must next address whether the appellant is 
entitled to a disability rating in excess of 50 percent.  As 
noted above, a 70 percent disability rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.  In this case, the Board finds that there 
is evidence which supports an increased rating evaluation of 
70 percent.  

In this regard, the evidence of record reveals the appellant 
has consistently and continuously been diagnosed with 
depression and anxiety. See VA medical records dated in May 
1991, October 1993, January 1996, September 1998, May 2000, 
November 2000, April 2001, October 2001, November 2002, 
October 2003 and September 2004.  Although neither suicidal 
nor homicidal ideation was reported during the appellant's 
November 2002 examination, previous and subsequent records 
contained in the claims file reflect such thoughts on the 
part of the appellant. See VA medical records dated in May 
1991 and December 2004; December 2003 notice of disagreement, 
p. 3.  While the appellant's November 2002 examination report 
also indicated that the appellant was adequately groomed and 
appropriately dressed, a subsequent statement submitted by 
the appellant indicates that he has since developed 
difficulties caring for his personal appearance and hygiene 
as a result of stress associated with his PTSD. December 2003 
notice of disagreement, p. 1.  Of particular note is the 
appellant's poor emotional and behavioral control. June 2001 
VA medical records.  The appellant's records indicate that he 
experiences an inability to control his actions when he is 
angry; and that the appellant alleges he has lost a number of 
jobs due to this lack of impulse control. October 2003 VA 
medical records.  A review of the appellant's VA medical 
records reflects instances when the appellant has exhibited 
little self-control and directed his anger toward VA 
personnel. April 1996 and June 2001 VA medical records.  
These outbursts are also indicative of the appellant's 
difficulties in adapting to stressful circumstances.   

In addition, the record shows a significantly impaired 
ability on the part of the appellant to establish and 
maintain effective relationships.  While the appellant has 
been married to his spouse for over 22 years, it appears that 
their relationship has been a very difficult one and that 
they are reportedly now in the process of getting a divorce. 
See September 2002 VA medical records, pgs. 1, 3; April 2006 
letter to Congressman.  The appellant reports that he does 
not have any friends at all. See December 2003 notice of 
disagreement; September 2002 VA medical records.  He contends 
that he is not able to function in the presence of others 
(December 2004 VA Form 9); and that more often than not feels 
that people disrespect him and he fears leaving his home due 
to confrontations that he has with others. See December 2003 
statement.  Additionally, the appellant reports that he has 
installed a chain link fence around his mobile home, the only 
one in his community of 100 homes, for the purpose of feeling 
secure from others. December 2003 notice of disagreement.  

In regards to employment, the appellant's Social Security 
Administration printout indicates that he has been unable to 
maintain steady employment for essentially the last thirty 
years.  The appellant contends that his employment 
difficulties are due to the severity of his PTSD. See June 
2006 Informal Hearing Presentation; however, see January 1999 
VA medical records (The appellant indicated that he could not 
seek employment due to his constant complaints of headaches 
and low back pain).  At the time of the November 2002 VA 
examination, the veteran indicated that for the previous 
three years, he had worked as an independent contractor 
delivering vehicles to dealers.  The record also reflects 
that he later reported that he had last worked in October 
2002 and that he could not work due to his PTSD 
symptomatology.  

The Board acknowledges that the appellant does not meet some 
of the sample rating criteria listed for a 70 percent rating 
in Diagnostic Code 9411.  Specifically, the record on appeal 
is devoid of medical evidence indicating that the appellant 
has obsessional rituals that interfere with routine 
activities.  While his speech has been noted to be pressured 
at times (April 2002 and June 2002 VA medical records), none 
of the appellant's medical records report that he has 
exhibited intermittently illogical, obscure, or irrelevant 
speech.  Additionally, there is no medical evidence 
indicating that the appellant experiences spatial 
disorientation.  However, the Board finds that an assigned 
rating of 70 percent is most consistent with the appellant's 
overall symptomatology, particularly in light of the fact 
that he has continuously utilized medication for his PTSD but 
has most recently been assigned GAF scores ranging from 40 to 
45. July 2002 and September 2002 VA medical records; November 
2002 VA examination report.  Based upon this evidence, the 
Board resolves reasonable doubt in the appellant's favor by 
concluding that his present symptomatology as a whole, 
including the symptomatology not specifically listed in the 
Diagnostic Code, more nearly approximates the criteria set 
forth for a 70 percent disability rating rather than a 50 
percent rating.  The Board views this increase as a full 
grant of the appellant's claim. See January 2004 statement in 
support of claim.   

However, the Board must still address the question of whether 
the appellant is entitled to a disability rating in excess of 
70 percent.  The Board is of the opinion that the schedular 
criteria for a 100 percent disability rating have not been 
met as the appellant's overall symptomatology does not 
illustrate that the appellant experiences total occupational 
and social impairment.  While the appellant has reported 
suicidal ideation, the evidence does not show that he has 
exhibited grossly inappropriate behavior or presented a 
persistent danger to himself or others.  There is no 
competent evidence indicating that the appellant experiences 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; the intermittent 
inability to perform activities of daily living; or 
experiences disorientation to time or place.  In addition, 
neither the September 2002 nor the November 2002 VA examiners 
noted the type of memory loss for which a 100 percent 
evaluation would be warranted.  As such, the Board finds that 
a 100 percent schedular evaluation is not warranted in this 
case.  Nonetheless, should the appellant's disability picture 
change in the future, the appellant may submit additional 
evidence which may qualify him for the assignment of a higher 
rating. See 38 C.F.R. § 4.1.  

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the appellant, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1).  In this case, the 
appellant asserts that his PTSD has resulted in marked 
interference with his employability.  Although the 
appellant's PTSD may impair his ability to work, any such 
impairment is already contemplated by the applicable 
schedular criteria. See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  

Thus, the Board finds that the appellant's service-connected 
PTSD does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of an extraschedular rating under 38 C.F.R. 
3.321(b)(1).  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

ORDER

An initial evaluation of 70 percent for post-traumatic stress 
disorder is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


